Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed 3/29/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1-20 are allowed because the prior art of record fails to disclose that:
-wherein the transceiver further comprises a phase shifter controller operable coupled to the first phase shifter and the second phase shifter, the phase shifter controller being configured to supply each adjust a phase of the first phase shifter or a phase of the second phase shifter using a signal indicative of a channel, wherein the channel is one frequency-spaced channel of a plurality of frequency-spaced as combined in claim 1.
-a controller coupled to the phase shifter and configured to adjust a phase of the phase shifter using a signal indicative of a channel, wherein the channel is one frequency-spaced channel of a plurality of frequency-spaced channels and is associated with a signal transmitted by the transmitter channels and is associated with a signal received by the antenna or a signal transmitted by the transmitter as combined in claim 9.
-a controller coupled to the phase shifter and configured to adjust a phase of the phase shifter using a signal indicative of a channel, wherein the channel is one frequency-spaced channel of a plurality of frequency-spaced channels and is associated with a signal received by the antenna as combined in claim 15	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on Monday-Friday (8AM-7PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842